01/26/2021

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                   Case Number: AF 17-0393
                                      AF 17-0393
                                                                       PI_FD
                                                                       AN 2 6 2021
 IN THE MATTER OF THE APPOINTMENT OF                                 Bowen Greenwood

 MEMBERS TO THE PRETRIAL SUPERVISION                              6jthatieMontana

 ADVISORY COMMITTEE




      Nate McConnell has resigned from the Senate, leaving a vacancy on the Pretrial
Supervision Advisory Committee. The Court thanks Senator McConnell for his service to
the Committee, to this Court, and to the people of Montana.
      IT IS ORDERED that Senator Ryan Lynch is appointed as the state senator member
to the Committee for a term expiring February 1, 2022.
      The Clerk is directed to provide a copy of this Order to Senator Nate McConnell, to
Senator Ryan Lynch, to all members of the Pretrial Supervision Advisory Committee, and
to Beth McLaughlin, Court Administrator.
      DATED this       'day of January, 2021.